     Case 18-27342          Doc 13      Filed 10/15/18 Entered 10/15/18 14:23:23                  Desc Notice of
                                        Deficiency Hearing Page 1 of 2
Form ntchrgRq

                                    UNITED STATES BANKRUPTCY COURT
                                          Northern District of Illinois
                                               Eastern Division
                                               219 S Dearborn
                                                  7th Floor
                                              Chicago, IL 60604


                                        Bankruptcy Proceeding No.: 18−27342
                                                     Chapter: 7
                                              Judge: Pamela S. Hollis

In Re:
   Traci Louisville                                         Bobby Milner
   1718 Burry Circle Dr                                     1718 Burry Circle Dr
   Crest Hill, IL 60403                                     Crest Hill, IL 60403
Social Security No.:
   xxx−xx−9499                                              xxx−xx−0292
Employer's Tax I.D. No.:


                               NOTICE OF HEARING ON DISMISSAL OF CASE
PLEASE TAKE NOTICE that a hearing will be held at:


                          Joliet City Hall, 150 W Jefferson Street, 2nd Floor, Joliet, IL 60432

                                          on November 9, 2018 at 10:00 AM


TO CONSIDER AND ACT UPON THE FOLLOWING: The dismissal of your case for failure to file required
documents.




                                                            FOR THE COURT



Dated: October 15, 2018                                     Jeffrey P. Allsteadt , Clerk
                                                            United States Bankruptcy Court
       Case 18-27342              Doc 13         Filed 10/15/18 Entered 10/15/18 14:23:23                             Desc Notice of
                                                 Deficiency Hearing Page 2 of 2
Form ntchrgRq

                                            UNITED STATES BANKRUPTCY COURT
                                                  Northern District of Illinois
                                                       Eastern Division
                                                       219 S Dearborn
                                                          7th Floor
                                                      Chicago, IL 60604

In Re:
Traci Louisville                                                             Case No. : 18−27342
1718 Burry Circle Dr                                                         Chapter : 7
Crest Hill, IL 60403                                                         Judge :    Pamela S. Hollis
SSN: xxx−xx−9499 EIN: N.A.

Bobby Milner
1718 Burry Circle Dr
Crest Hill, IL 60403
SSN: xxx−xx−0292 EIN: N.A.

                                             FINAL NOTICE OF DEFICIENCY AND
                                              HEARING ON DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed.
      The Clerk has determined that the 14−day deadline has passed in this case and you have failed to file or complete the following
required documents or request an extension of time to do so:

· Certificate of Credit Counseling.
· Statement of Financial Affairs (Form 107/207).
· Statement of Monthly Income (Form 122A−1/122A−1Supp).
· Schedule A−B (Form 106A/B).
· Schedule C (Form 106C).
· Schedule D (Form 106D).
· Schedule G (Form 106G).
· Schedule H (Form 106H).
· Schedule I (Form 106I).
· Schedule J (Form 106J).

       Under 11 U.S.C. § 521(i) of the Bankruptcy Code, this case will be dismissed for failure to file the above documents within 45 days
after the date of the filing of the petition. If you wish to prevent the dismissal of this case, you or your attorney must appear at the hearing in
this matter on the date in the attached notice.
If you are represented by an attorney, please contact your attorney for guidance.

                                                                          FOR THE COURT

Dated: October 15, 2018                                                   Jeffrey P. Allsteadt, Clerk
                                                                          United States Bankruptcy Court
